Per curiam.
After a jury trial, the trial court entered judgment increasing the child support to be paid to the wife and assessing attorney fees. The husband filed a notice of appeal without regard to the application procedures required by OCGA § 5-6-35 (a) (2) in domestic relations cases. Despite several letters from the wife’s attorney to the husband’s attorney, the husband persisted with the direct appeal and has not meanwhile paid the new child support or attorney fees due under the July 17, 1990 judgment. The appeal was docketed in this court on *540October 19, 1990.
Decided November 15, 1990.
Earnest H. Delong, Jr., for appellant.
Weeks & Candler, Terri A. Candler, for appellee.
The wife filed a motion to dismiss and requested damages for pursuing a frivolous appeal. The motion to dismiss is granted and a penalty in the amount of $500 is imposed jointly against the husband and his attorney under Supreme Court Rule 14.

Appeal dismissed and penalty imposed.


All the Justices concur.